DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 9/15/21 are acknowledged. Any previous rejection not addressed below is withdrawn based on the amendments.
	Previously Group 1 and the species of SEQ ID NO: 195 were elected.
Claims 1-44 and 46 have been cancelled.
	Claims to the elected species are rejected as set forth below. 
	Claims 45 and 47 are being examined.

Priority
This application is a 371 of PCT/US2018/014257 01/18/2018 which claims benefit of 62/447,778 01/18/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/447778, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application”; and
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, the invention as recited in claims 45 and 47 includes SEQ ID NOs: 170, 191, 193, 195, 199-200, 204-236
Application No. 62/447778 recites SEQ ID NOs: 1-134 which are different from the instant sequences.
MPEP 2163 IA states:
A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) (“the specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion”).
In the instant case, Application No. 62/447778 recites that X8 is any amino acid (page 33). However, such disclosure would not lead to the instant claims.
It is noted that section 706.02 VI D of the MPEP sets forth the method to determine the effective filing date. In particular, ‘If the application properly claims benefit under 35  U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional
application for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.’.
As such, for purposes of searching for prior art a priority date of 1/18/18 is used for instant claims 45 and 47.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/7/22 and 9/15/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that the sequence identifier for sequences is “SEQ ID NO:”. The table header on pages 58-62, 68-79 and 126-137 recites ‘SEQ ID NO.’ or ‘SEQ ID No.’ instead of  ‘SEQ ID NO:’.
Appropriate correction is required.

Claim Objections
Claims 45 and 47 are objected to because of the following informalities:  
37 CFR 1.821(d) states that the sequence identifier for sequences is “SEQ ID NO:”. The table header in claims 45 and 47 recites ‘SEQ ID No.’ instead of  ‘SEQ ID NO:’.
Appropriate correction is required.

Claim Interpretation
	Instant claims 45 and 47 recite ‘inhibitor is’ and thus the claim has been interpreted as requiring one of the full sequences from the Table.

Claim Rejections - 35 USC § 112
This rejection is a new rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 45 and 47 recite SEQ ID NO: 206 which ends with PEG2. The specification provides definitions (see Table 7) of several PEG derivatives. However, PEG2 is not defined. PEG2K is defined (page 91) but it is unclear if PEG2 is the same as PEG2K. Further, the specification refers to what PEG2 might be in ‘certain embodiments’ (section 00218 of the specification) such information is not a definition and supports the instant rejection since it suggests PEG2 may have various meanings.

Claim Rejections - 35 USC § 103
The rejection below is a new rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al. (WO 2017/011820; as cited with IDS 7/17/20; ‘Bourne’).
Bourne teach peptide inhibitors of interleukin-23 receptor (abstract). Bourne teach specific compounds including Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound). Claim 7 states that the peptide is cyclized by a disulfide bond between 2 Pen residues.
Bourne also teach that X12 can be Aib or alpha-MeLeu (section 00393 with generic structure in section 00382 and example in claim 7). Bourne teach that X5 can be Q (Gln) or N (Asn) (page 146 section 00451 and examples in claim 7). Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286).
Bourne does not teach a specific example that falls within the scope of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bourne based on the suggestions of Bourne. Since Bourne expressly claim particular compounds in claim 7 (and provides data on page 324) and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound) is modified as suggested (X12 can be Aib or alpha-MeLeu from section 00393 with generic structure in section 00382 and X5 can be Q (Gln) or N (Asn) from page 146 section 00451) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. Further, Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286) resulting in Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by Bourne. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q and NNG for NN) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In relation to claims 45 and 47, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2 as discussed above is instant SEQ ID NO: 170.
In relation to the elected species, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2 as discussed above is instant SEQ ID NO: 195.

Double Patenting
	The rejections below are new rejections.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,490 (490). Although the claims at issue are not identical, they are not patentably distinct from each other.
	490 recites SEQ ID NO: 1178 of sequence Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (claim 1). 490 further recites SEQ ID NO: 1177 of sequence  Ac-[Pen]-NTW-[Aib]-[Pen]-[Phe[4-(2-aminoethoxy)]- [2-Nal]-[Aib]-[Lys(Ac)]N-[Aib]-NH2 and SEQ ID NO: 1183 of sequence Ac-[Pen]-NTWQ-[Pen]-[Phe[4-(2-aminoethoxy)]-[2- Nal]-[a-MeLeu]-[Lys(Ac)]-NN-NH2 (claim 1).
490 does not teach a specific example that falls within the scope of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 490 based on the suggestions and examples of 490. Since 490 expressly claim particular compounds in claim 1 and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (SEQ ID NO: 1178) is modified as suggested (X12 can be Aib or alpha-MeLeu from SEQ ID NO: 1183 and X5 can be Q (Gln) or N (Asn) from SEQ ID NO:1177) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by 490. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In relation to claims 45 and 47, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2 as discussed above is instant SEQ ID NO: 170.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,490 (490) in view of Bourne et al. (WO 2017/011820; as cited with IDS 7/17/20; ‘Bourne’). Although the claims at issue are not identical, they are not patentably distinct from each other.
490 recites SEQ ID NO: 1178 of sequence Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (claim 1). 490 further recites SEQ ID NO: 1177 of sequence  Ac-[Pen]-NTW-[Aib]-[Pen]-[Phe[4-(2-aminoethoxy)]- [2-Nal]-[Aib]-[Lys(Ac)]N-[Aib]-NH2 and SEQ ID NO: 1183 of sequence Ac-[Pen]-NTWQ-[Pen]-[Phe[4-(2-aminoethoxy)]-[2- Nal]-[a-MeLeu]-[Lys(Ac)]-NN-NH2 (claim 1).
490 does not teach a specific example that falls within the scope of the instant claims.
Bourne teach some of the same compounds as 490 and provides additional details, for example, about acceptable C-terminal residues. Bourne teach peptide inhibitors of interleukin-23 receptor (abstract). Bourne teach specific compounds including Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound). Claim 7 states that the peptide is cyclized by a disulfide bond between 2 Pen residues. Bourne also teach that X12 can be Aib or alpha-MeLeu (section 00393 with generic structure in section 00382 and example in claim 7). Bourne teach that X5 can be Q (Gln) or N (Asn) (page 146 section 00451 and examples in claim 7). Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 490 based on the suggestions and examples of 490. Since 490 expressly claim particular compounds in claim 1 and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (SEQ ID NO: 1178) is modified as suggested (X12 can be Aib or alpha-MeLeu from SEQ ID NO: 1183 and X5 can be Q (Gln) or N (Asn) from SEQ ID NO:1177) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by 490. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 490 based on the suggestions of Bourne. Since Bourne expressly claim particular compounds in claim 7 (and provides date on page 330) and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound) is modified as suggested (X12 can be Aib or alpha-MeLeu from section 00393 with generic structure in section 00382 and X5 can be Q (Gln) or N (Asn) from page 146 section 00451) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. Further, Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286) resulting in Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by Bourne. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q and NNG for NN) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In relation to claims 45 and 47, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2 as discussed above is instant SEQ ID NO: 170.
In relation to the elected species, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2 as discussed above is instant SEQ ID NO: 195.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658